Exhibit 10.hh

SUPPLEMENT TO

SHARE PURCHASE AGREEMENT

DATED 22 DECEMBER 2006

This Supplement (the “Supplement”) to the Share Purchase Agreement dated 22
December 2006 entered into among Polaris Industries Inc., Polaris Austria GmbH,
Cross Industries AG, and Cross Automotiv GmbH, formerly Eternit Holding GmbH,
(the “Share Purchase Agreement”) has been entered into as of 15 February 2007 by
and between the signatories of the Share Purchase Agreement in order to adjust
the split-up of the Purchased Shares and to regulate the implementation of
Closing I. This Supplement constitutes a notice regarding Closing I in
accordance with Clause 2.1 of the to the Share Purchase Agreement:



1.   Capitalized Terms. Capitalized terms not otherwise defined or newly defined
herein shall have the meaning as defined in the Share Purchase Agreement.



2.   Purchased Shares I and Purchased Shares II. Clause 1.2 of the Share
Purchase Agreement shall hereby be amended to the effect that the Purchased
Shares I shall comprise 1,106,561 (one million one hundred six thousand five
hundred sixty one) of the Purchased Shares (the “Purchased Shares I”), and the
Purchased Shares II shall comprise 272,000 (two hundred seventy two thousand) of
the Purchased Shares (the “Purchased Shares II”).



3.   Purchase Price I and Purchase Price II. Clause 1.2 of the Share Purchase
Agreement shall hereby be amended to the effect that the Purchase Price I shall
be EUR 46,962,448.84 (Euro forty six million nine hundred sixty two thousand
four hundred forty eight and Cents eighty four) (the “Purchase Price I”), and
the Purchase Price II shall be EUR 11,543,680 (Euro eleven million five hundred
forty three thousand six hundred and eighty) (the “Purchase Price II”).

4. Buyer. CA shall be the Buyer with respect to any and all of the Purchased
Shares.



5.   Closing Date I. The Closing I and the Closing Actions I shall take place on
20 February 2007, at 8 a.m. CET (the “Closing I”).



6.   Share Account: The Purchased Shares I shall be transferred to securities
account of Cross Automotiv GmbH, no. 52962 000 363, Bank Austria Creditanstalt
AG, BLZ 12000, IBAN: AT11 1200 0529 6200 0363, BIC: BKAUATWW, being the Share
Account in accordance with the Share Purchase Agreement.



7.   Seller’s Account: The Purchase Price I shall be transferred to the account
of Polaris Austria GmbH, no. 230-417819.60B, UBS AG, IBAN: CH66 0023 0230 4178
1960 B, BIC: UBSWCHZH80A, being the Seller’s Account in accordance with the
Share Purchase Agreement.



8.   Actions at Closing I. At Closing I, the following actions shall be taken
(the “Closing Actions I”) to implement a delivery against payment transaction
(Lieferung-gegen-Zahlung-Geschäft) in the DS.A-System operated by
Oesterreichische Kontrollbank AG (außerbörsliche Wertpapierabwicklung):



  8.1   The Buyer shall irrevocably instruct Bank Austria Creditanstalt AG to
transfer the Purchase Price I to the Seller’s Account.



  8.2   The Seller shall irrevocably instruct UBS AG, Zurich, to transfer the
Purchased Shares I to the Share Account.



  8.3   The Seller shall submit to Buyer’s counsel a written confirmation of
Bank Austria Creditanstalt AG that the Purchased Shares I have been credited to
the Share Account.



  8.4   The Buyer shall submit to Seller’s counsel a written confirmation of UBS
AG, Zurich, that the Purchase Price I has been credited to the Seller’s Account.

Polaris Industries Inc.

/s/ Thomas C. Tiller
By : Thomas C. Tiller

Polaris Austria GmbH

/s/ Thomas C. Tiller
By : Thomas C. Tiller

CROSS Industries AG

/s/ Stefan Pierer /s/ Dr. Rudolph Knünz
By : Stefan Pierer, Dr. Rudolph K Knünz

CROSS Automotiv GmbH

/s/ Stefan Pierer /s/ Dr. Rudolph Knünz
By : Stefan Pierer, Dr. Rudolph K Knünz

